DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The information disclosure statements filed on 3/5/2021 and 6/16/2020 have been 
entered. Claims 1-20 are presented for examination. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 9-12, and 15-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kim et al. (2007/0229366 – Kim et al. – herein after referred to as “Kim”).
Regarding claims 1, 17 and 19, Kim discloses an antenna (Kim; figure 1A; antenna 100A), comprising: 
a dielectric substrate (Kim; figure 1A; antenna 100A; substrate dielectric layer 101) ; 
a line on a first surface of the dielectric substrate (Kim; figure 1A; antenna 100A; substrate dielectric layer 101, an antenna line 112), 
a maximum width WL1 of the line in a first direction of the first surface being greater than a maximum width WL2 of the line in a second direction orthogonal to the first direction (Kim; figure 1A; antenna 100A; substrate dielectric layer 101, an antenna line 112; WL1, WL2 and WG2 as shown in the figure below); and 
a ground layer on a second surface of the dielectric substrate, a width WG2 of the ground layer in the second direction being equal to the maximum width WL2 of the line in the second direction (Kim; figure 1A; antenna 100A; substrate dielectric layer 101, an antenna line 112; WL1, WL2 and WG2 as shown in the figure below; ground plates 104A and 104B).  
				









FIG. 1A

    PNG
    media_image1.png
    507
    742
    media_image1.png
    Greyscale

Regarding claim 2, Kim discloses the antenna according to claim 1, wherein a first end of the line is on a first end side of the first surface in the first direction, and a second end of the line is on the first end side or a second end side of the first surface in the first direction (Kim; figure 1A; antenna 100A; substrate dielectric layer 101, an antenna line 112; WL1, WL2 and WG2 as shown in the figure below; ground plates 104A and 104B).  
Regarding claim 4, Kim discloses the antenna according to claim 2, wherein the line extends in the first direction, then bends in the second direction, and again extends in the first direction (Kim; figure 1A; antenna 100A; substrate dielectric layer 101, an antenna line 112; WL1, WL2 and WG2 as shown in the figure below; ground plates 104A and 104B).  
Regarding claim 9, Kim discloses the antenna according to claim 1, wherein the maximum width WL1 of the line in the first direction is equal to or less than a width W1 of the dielectric substrate in the first direction (Kim; figure 1A; antenna 100A; substrate dielectric layer 
Regarding claim 10, Kim discloses the antenna according to claim 1, wherein the maximum width WL2 of the line in the second direction is less than a width W2 of the dielectric substrate in the second direction (Kim; figure 1A; antenna 100A; substrate dielectric layer 101, an antenna line 112; WL1, WL2 and WG2 as shown in the figure below; ground plates 104A and 104B).  
Regarding claim 11, Kim discloses the antenna according to claim 1, wherein a width WG1 of the ground layer in the first direction is equal to or greater than the maximum width WL1 of the line in the first direction and equal to or less than the width W1 of the dielectric substrate in the first direction (Kim; figure 1A; antenna 100A; substrate dielectric layer 101, an antenna line 112; WL1, WL2 and WG2 as shown in the figure below; ground plates 104A and 104B).  
Regarding claim 12, Kim discloses the antenna according to claim 1, wherein the width WG2 of the ground layer in the second direction is less than a width W2 of the dielectric substrate in the second direction (Kim; figure 1A; antenna 100A; substrate dielectric layer 101, an antenna line 112; WL1, WL2 and WG2 as shown in the figure below; ground plates 104A and 104B). 
Regarding claim 15, Kim discloses the antenna according to claim 1, wherein the ground layer is in a region of the second surface corresponding to the line on the first surface (Kim; figure 1A; antenna 100A; substrate dielectric layer 101, an antenna line 112; WL1, WL2 and WG2 as shown in the figure below; ground plates 104A and 104B).  
Regarding claim 16, Kim discloses the antenna according to claim 1, further comprising: a plurality of via holes formed through the dielectric substrate (Kim; figure 1A; antenna 100A; substrate dielectric layer 101, an antenna line 112; WL1, WL2 and WG2 as shown in the figure below; ground plates 104A and 104B).  
Regarding claim 18, Kim discloses the antenna according to claim 17, wherein a first end of the line is on a first end side of the first surface in the first direction, and a second end of the line is on the first end side or a second end side of the first surface in the first direction (Kim; figure 1A; antenna 100A; substrate dielectric layer 101, an antenna line 112; WL1, WL2 and WG2 as shown in the figure below; ground plates 104A and 104B).  
Regarding claim 20, Kim discloses the RFID tag issuing apparatus according to claim 19, wherein a first end of the line is on a first end side of the first surface in the first direction, and a second end of the line is on the first end side or a second end side of the first surface in the first direction (Kim; figure 1A; antenna 100A; substrate dielectric layer 101, an antenna line 112; WL1, WL2 and WG2 as shown in the figure below; ground plates 104A and 104B).
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Kim et al. (2007/0229366 – Kim et al. – herein after referred to as “Kim”) in view of Ono et al. (Ono et al. – 2015/0061406; herein after “Ono”) and Oh et al. (Oh et al. – 2016/0315390; herein after referred to as “Oh”).
Regarding claims 3 and 5-6, see the discussions regarding claim 2 in view of Kim (Kim; figure 1A; antenna 100A; substrate dielectric layer 101, an antenna line 112; WL1, WL2 and WG2 as shown in the figure below; ground plates 104A and 104B; par. 0005, 0008 – RF communication devices, commercially available RF communication devices and  inherently RF communication readers). The claims differ in calling for:
i. the antenna according to claim 2, wherein the line bends at multiple positions and extends in the first direction multiple times on the first surface of the dielectric substrate (claim 3).  
ii. the antenna according to claim 2, further comprising: a feeding point at the first end of the line; and a termination resistor at the second end of the line, the termination resistor corresponding to a characteristic impedance of the line (claim 5, claims 7-8 depends on claim 5).  
iii. The antenna according to claim 5, wherein the feeding point and the termination resistor are on the second surface of the dielectric substrate (claim 6).  
However, these claimed limitations are not new. Reference to Oh is cited as an evidence for showing the conventionality of an antenna line extending multiple times in each of the two orthogonal directions (Oh; figures 1 and 3). Reference to Ono is cited as an evidence showing the conventionality of using a termination resistor connecting the between the feeding point and . 

Allowable Subject Matter
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose: 
i. the antenna according to claim 1, wherein the maximum width WL2 of the line in the 
second direction and the width WG2 of the ground layer in the second direction are set such that the antenna achieves a predetermined increase in the electric field intensity (claim 13, claim 14 depends on claim 13).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396. The examiner can normally be reached 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIEN M LE/Primary Examiner, Art Unit 2887